Peewitt, Justice
(dissenting).
The bill in this cause was filed by Ollie James Cripps and Martha Mai Cripps Neighbors against Mrs. Willie James Cripps, reciting that Willie James Cripps . died intestate leaving a son, Ollie James Cripps, and a daugh*78ter, Martha Mai Cripps Neighbors, as his only heirs at law and his widow, the defendant, Mrs. Willie James Cripps, who is entitled to homestead and dower in said real estate and that her two children are entitled to the remainder interest therein; that said property is not susceptible of being partitioned in kind, and that dower and homestead be assigned to the defendant widow in cash out of the sale of the property.
It appears that this small house and lot in Nashville is worth about $4,000. The defendant, widow, demurred to the bill on the ground that she is entitled to homestead and dower in the real estate sought to be partitioned herein, and it does not appear from the bill that she has consented to the sale for partition or agreed thereto, and said property cannot under Section 23-2135 of the Tennessee Code Annotated be sold for partition without her consent.
The Chancellor overruled the demurrer and allowed an appeal to this Court.
The only question presented on the appeal is whether the chancery court may order the sale for partition of this house and lot, upon the petition of a brother and sister, children of the deceased, who own either the entire interest in the property, as tenants in common, or the entire remainder interest, as tenants in common, and two-thirds of the life estate, as tenants in common, subject to a homestead. It is admitted that the property cannot be partitioned in kind.
The defendant, widow, relies upon Code Section 23-2135:
*79“The court may, with the assent of the person entitled to an estate in dower, or by curtesy, or for life to the whole or any part of the premises, who is a party to the proceedings, sell such estate with the rest.”
Code Sections 23-2101 and 2102 provide as follows:
“23-2101. * * * Any person having an estate of inheritance, or for life, or for years, in lands, and holding or being in possession thereof, as tenant in common or otherwise, with others, is entitled to partition thereof, or sale for partition, under the provisions of this chapter.”
“23-2102. * * * The fact that the premises are subject to a life estate by dower or curtesy, or to an encumbrance by mortgage or otherwise, will not affect the right.”
Code Section 30-912 provides as follows:
“30-912. * # * Where a widow is entitled to both homestead and dower out of the same lands, the commissioners shall set apart the homestead first, and then one-third (1/3) of the remainder of such lands as dower, and if the real estate is so situated that the homestead and dower cannot be set apart in kind, as herein provided, then such realty shall be sold, and one thousand dollars ($1,000) of the proceeds thereof invested in real estate for the benefit of said widow and minor children, under the direction of the court having jurisdiction, to be held as a homestead subject to the law governing homesteads, and dower shall be assigned out of the residue of said proceeds.”
I think it is true that where a tenant owns the life *80estate in the entire property it cannot be sold without his consent, Helmick v. Wells, 171 Tenn. 265, 102 S.W.2d 58, but where it appears that one owns a part of the property it may be partitioned, or sold for partition, if it is not susceptible of being partitioned in kind.
In the present case complainants are either tenants in common of the entire estate or they are tenants in common of the remainder, and the defendant, who seeks to prevent the partition has an unassigned dower interest. This is a case in which there is joint possession and is a proper case for partition.
Defendant relies upon the case of Summers v. Donnell, 54 Tenn. 565, which holds that a widow is entitled to dower in kind, and it cannot be sold without her consent.
However, this case was decided in 1871, and the Legislature, by Chapter 98, Acts of 1873, provided for the sale of the homestead and dower right where they could not be set apart in kind. See T.C.A. sec. 30-912; Mabry v. Mabry, 5 Tenn.App. 307, 310. Section 23-2135, T.C.A., was carried in the Code of 1858, and evidently Section 30-912, T.C.A. was enacted to meet the situation resulting from the decision in Summers v. Donnell, supra.
The defendant also relies on the case of Helmick v. Wells, 171 Tenn. 265, 102 S.W.2d 58.
In that case the Court held that owners of interests in land subject to tenancy by curtesy could not oust a tenant by the curtesy of his right of possession of his'interest, without his consent, by partition or sale for division, or procure a decree ordering sale of his life estate, along with other interests in land, for division.
*81In that case it appears that It. P. Wells and his wife, now deceased, acquired abont fifty acres of farm land situated in Maury County, Tennessee, as tenants in common; that they had one child, Sarah Wells, who married one Tom Helmick, and three children were born of that marirage, to-wit, the complainant, W. R. Helmick, and the minor defendants, J. D. and W. H. Helmick. Sarah Wells Helmick died prior to the filing of the hill herein.
In that cause the Court said:
“R. P. Wells is the owner in fee of a one-half undivided interest in the land in question, and the three children of Sarah Wells Helmick own in fee the other one-half undivided interest, subject to the curtesy estate of R. P. Wells.
“Complainant seeks by his hill a sale of the land for partition, including the curtesy estate of Wells.
“Wells demurred to the hill on the ground that complainant was not entitled to a sale of his life estate without his consent. The chancellor overruled the demurrer and allowed an appeal to this court.
“Section 9209 of the Code is as follows: ‘The court may, with the assent of the person entitled to an estate in dower, or by curtesy, or for life, to the whole or any part of the premises, who is a party to the proceedings, sell such estate with the rest.’
“Wells has not consented to a sale of his life estate; on the contrary, he resists such sale. In the absence of such consent, a decree ordering the sale of the life estate, along with the other interests in the land, for division, would be in violation of section 9209 of the Code, and therefore void. As tenant by the curtesy of *82tbe one-lialf undivided interest of complainant and his two brothers in the land in question, he cannot be ousted of his right of possession of such interest by partition or sale for division. The fact that the one-half undivided interest of complainant and his brothers is subject to the life estate of Wells does not affect their right to partition or sale for division. Code, secs. 9165 and 9166. If, however, the land be partitioned in kind, the one-half interest set aside to complainant and his brothers would be subject to the right of possession of Wells as tenant by the curtesy. If the tract be sold for division, Wells’ life estate in the interest of complainant and his brothers could not be included in the sale without his consent.
“The chancellor was in error in overruling the demurrer in so far as it challenged the right of complainant to a sale of the life estate of Wells. We are constrained, therefore, to reverse the decree and remand the cause.”
In the present cause to allow the widow to claim as homestead and dower the $4,000 or real estate involved as her homestead would go beyond the contemplation of our law.
I think under Code Section 30-912 that the widow would be entitled to the first $1,000 from the proceeds of sale and one-third of the balance in the proceeds of sale as homestead and dower respectively, and to be invested under the direction of the court and pay the widow the income on said funds during her lifetime.
To say that the widow, in the present case, was entitled to a life estate or homestead and dower in kind in the *83house and lot valued at $4,000 would, according to the provisions of our laws, give her a property interest in excess of that allowed by the plain provisions of the statutes.
Suppose for instance, the house and lot in question should be worth $25,000 or $50,000 ?
In such a case if the widow were allowed to hold this for the balance of her life it would give her an advantage not contemplated by law. On the other hand the husband, where a living issue has been born during wedlock, is by our laws, entitled to a life estate in all of the property of his deceased wife regardless of value.
In the present cause we think Section 30-912 of the Code applies rather than Section 23-2135.
Reference has been made in the consideration of the case to Tennessee Code Annotated Section 31-604. However, this section too was carried into the Code of 1858, and if there is a conflict between this section of the Code and said Code Section 30-912, enacted in 1873, the latter section must prevail. However, said Section 31-604 seems to contemplate a situation where there are several parcels of real estate, and in such cases the commissioners may take from the other parcels in value and add to the dower right so as to give the widow the dwelling house.
It is urged that in Re Moore’s Estate, 34 Tenn. App. 131, 234 S.W.2d 847, and Whitehead v. Brownsville Bank, 166 Tenn. 249, 61 S.W.2d 975, supports the above insistence that T.C.A. sec. 31-604 applies. However, a reading of these two cases show that in each case there were *84several pieces, or parcels of real estate, out of which the widow was entitled to a dower. In such case the widow is entitled to a statutory preference in the selection of her dower right. We have no such situation in the present case.
There appears no reason why the Legislature could not increase the dower and homestead interest of the widow in case it saw fit to do so. If widows are to be given more property rights than the statutes set out, then this is a legislative function, and not for the Courts.
It therefore results that I am of the opinion that the Chancellor was correct in overruling the demurrer of the defendant. I therefore respectfully dissent from the majority opinion.